20-3938
     5055 N. Blvd. LLC v. Inc. Vill. of Old Brookville




                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 21st day of May, two thousand twenty-one.
 4
 5   PRESENT:
 6               JOHN M. WALKER, JR.,
 7               MICHAEL H. PARK,
 8               WILLIAM J. NARDINI,
 9                     Circuit Judges.
10   _____________________________________
11
12   5055 NORTHERN BOULEVARD LLC,
13
14                                Plaintiff-Appellant,
15
16                      v.                                                 20-2938
17
18   THE INCORPORATED VILLAGE OF
19   OLD BROOKVILLE, BERNARD D. RYBA,
20   in his capacity as the Mayor of the Village of
21   Old Brookville, JOHN CHASE, in his capacity
22   as the Attorney for the Village of Old Brookville,
23   THE BOARD OF TRUSTEES OF THE
24   INCORPORATED VILLAGE OF OLD
25   BROOKVILLE, PETER ALBINSKI, in his
26   capacity as Building Inspector for the
27   Incorporated Village of Old Brookville,
28
29                     Defendants-Appellees.
30   _____________________________________
1    FOR PLAINTIFF-APPELLANT:                              Andrew Lavoott Bluestone, New York, NY.
2
3    FOR DEFENDANTS-APPELLEES:                             Paul F. Millus (A. Thomas Levin, Daniel B.
4                                                          Rinaldi, on the brief), Meyer, Suozzi,
5                                                          English & Klein, P.C., Garden City, NY.
6
7           Appeal from a judgment of the United States District Court for the Eastern District of New

8    York (Seybert, J.).

9           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

10   DECREED that the judgment of the district court is AFFIRMED.

11          5055 Northern Boulevard LLC (“Plaintiff”) sued the Incorporated Village of Old

12   Brookville, its Board of Trustees, and several municipal officials (collectively, “Defendants”) in

13   New York state court, alleging that Defendants violated the Fourth, Fifth, and Fourteenth

14   Amendments by denying Plaintiff a building permit. After Defendants removed the action to the

15   Eastern District of New York, the district court dismissed Plaintiff’s complaint as barred by res

16   judicata, holding that Plaintiff’s claims were or could have been raised in a prior New York state-

17   court proceeding that was litigated to a final conclusion. Plaintiff now appeals. We assume the

18   parties’ familiarity with the underlying facts, procedural history, and issues on appeal.

19          “[A] federal court must give to a state-court judgment the same preclusive effect as would

20   be given that judgment under the law of the State in which the judgment was rendered.” Migra v.

21   Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984). “In New York, res judicata, or claim

22   preclusion, bars successive litigation based upon the same transaction or series of connected

23   transactions if: (i) there is a judgment on the merits rendered by a court of competent jurisdiction,

24   and (ii) the party against whom the doctrine is invoked was a party to the previous action, or in

25   privity with a party who was.” People ex rel. Spitzer v. Applied Card Sys., Inc., 894 N.E.2d 1, 12

26   (N.Y. 2008) (cleaned up).



                                                      2
 1          On appeal, Plaintiff disputes only one aspect of the district court’s res judicata analysis,

 2   arguing that the first state-court action did not result in a “judgment on the merits.” We disagree.

 3          The prior action was a “hybrid” Article 78 proceeding in which Plaintiff brought an

 4   Article 78 claim along with plenary causes of action, all arising out of the building permit denial.

 5   See Newton v. Town of Middletown, 820 N.Y.S.2d 154, 156 n.2 (App. Div. 2006) (noting that a

 6   “hybrid proceeding is appropriate” where “the same subject matter . . . underlies all of [the

 7   plaintiff’s] contentions”). The state-court order disposing of that proceeding granted partial relief

 8   as to Plaintiff’s Article 78 claim. It then concluded that “[a]ny portion of [Plaintiff’s] hybrid

 9   petition/complaint not granted is denied” and reiterated that “[a]ny relief not expressly granted

10   herein i[s] denied.” App’x at 56.

11          Plaintiff asserts that this disposition was not a judgment on the merits as to its non-

12   Article 78 claims, but as the district court noted, “Plaintiff’s Hybrid Article 78 Action was decided

13   in an order that expressly granted or denied all requested forms of relief.” App’x at 200. Although

14   the state court could have said more explicitly that its decision was “on the merits” or “with

15   prejudice,” New York law “does not require that the prior judgment contain the precise words ‘on

16   the merits’ in order to be given res judicata effect.” Strange v. Montefiore Hosp. & Med. Ctr., 450

17   N.E.2d 235, 236 (N.Y. 1983). Instead, “it suffices that it appears from the judgment that the

18   dismissal was on the merits.” Id. We conclude that the state-court order—which specifically

19   identified and then rejected the non-Article 78 claims raised in Plaintiff’s complaint—satisfied this

20   requirement. See Winters v. Lavine, 574 F.2d 46, 61 (2d Cir. 1978) (“[I]t is entirely possible for a

21   court to consider and reject a particular claim presented to it without any express discussion of or

22   allusion to that claim.”); cf. Sheffield v. Sheriff of Rockland Cnty. Sheriff Dep’t, 393 F. App’x 808,

23   813 (2d Cir. 2010) (holding that dismissal without discussion of Title VII claims in hybrid Article



                                                       3
1    78 proceeding precluded subsequent litigation of those claims).

2             Plaintiff also appears to argue that the state court violated New York procedural rules by

3    “denying” the non-Article 78 claims in the prior proceeding, and that the resulting judgment thus

4    could not have been “on the merits.” But the proper course for a party that believes a court

5    committed legal error is to take a direct appeal of the court’s decision—as Plaintiff initially did

6    before voluntarily dismissing its appeal. 1

7             In any event, “[w]here a complaint served by plaintiff in a second suit is virtually identical

8    to the one dismissed for insufficiency, res judicata will be the basis for the second’s dismissal.”

 9   Grinstein v. Off. Laura Branigan Fan Club, 571 N.Y.S.2d 725, 726 (App. Div. 1991) (internal

10   quotation marks omitted). Here, as the district court noted, the complaint in the second action “is

11   almost identical to the Hybrid Article 78 Action complaint.” App’x at 198. Res judicata prevents

12   Plaintiff from bringing a new suit raising essentially the same claims that were decided in the prior

13   state-court proceeding.

14            We have considered Plaintiff’s remaining arguments and conclude that they are without

15   merit. For the foregoing reasons, we GRANT Defendants’ motion for judicial notice and

16   AFFIRM the judgment of the district court.

17                                                           FOR THE COURT:
18                                                           Catherine O’Hagan Wolfe, Clerk of Court




              1
                Defendants ask this Court to take judicial notice of Plaintiff’s stipulation withdrawing its state-court appeal
     and the Appellate Division’s order deeming Plaintiff’s appeal withdrawn. We grant the motion. See Fed. R. Evid.
     201; Kramer v. Time Warner Inc., 937 F.2d 767, 774 (2d Cir. 1991) (observing that “courts routinely take judicial
     notice of documents filed in other courts”).


                                                                 4